DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (previously cited) in view of Nakamura et al. (previously cited), Ozaki et al. (US PGPub No. 2010/0320215), Chelius et al. (US PGPub No. 2003/0216416), Sarbach et al., and Jenke et al. 
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant and filtered into vials (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6). The concentration of pemetrexed is taught to range from 2.5 to 50 mg/ml and be administered via intravenous infusion (see page 5 lines 20-25; instant claims 1 and 6). This concentration range overlaps with that instantly claimed, thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 
Nakamura et al. teach vials and infusion bags as alternative containers for liquid medicinal compositions that are known to be composed of resins (see paragraphs 1-2). They further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer of low density polyethylene, and an outermost layer composed of high density polyethylene (see paragraph 21; instant claims 1, 3-4, and 6). The bag is intended for high pressure steam sterilization in the absence of a secondary package (see paragraph 20). An additional layer that is between the innermost layer and the intermediate layer is envisioned as a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer (see paragraph 74; instant claim 2). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30).
Ozaki et al. teach that autoclaving is a variety of high pressure steam sterilization employed for infusion bags and their contained solutions (see paragraphs 62-63). 
Chelius et al. teach heat sterilization of a container of pemetrexed solution after it has been filtered, nitrogen purged, and loaded into the container (see paragraphs 1 and 68-70).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art recognized the issue of impurities from polyamide materials employed in infusion bags appearing in the contained solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the oxidation sensitive composition of Khattar et al. in an infusion bag of Nakamura et al. where the oxygen level reduction during filling of Khattar et al. is applied. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of infusion bag for vial). Further, the inclusion of a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, the pemetrexed containing infusion bag that is rendered obvious has all the instantly claimed components in the instantly claimed configurations and at the instantly claimed proportions, therefore the claimed functionality associated with this arrangement, namely the solution impurity level and absence of polyamide 11 particles, would also occur, absent evidence to the contrary. Therefore claims 1-6 are obvious over Khattar et al. in view of Nakamura et al., Ozaki et al., Chelius et al., Sarbach et al., and Jenke et al.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. (previously cited) in view of Khattar et al. (previously cited).
Tateishi et al. teach a multilayered drug solution container for oxidation sensitive drugs that is also heat resistant (see abstract and paragraphs 3 and 16). The container is a multilayered infusion pouch system that suppresses the internal oxygen level prior to and during steam sterilization (autoclaving) as well as upon post-sterilization storage (see paragraph 126-129 and figures 6-7). The best performing pouch had no polyamide, a polyethylene interior facing layer in contact with the solution, a polyethylene vinyl alcohol copolymer intermediate layer, and a polyethylene exterior layer (see example 1, paragraphs 100-102, 104, 107-108, and figures 6-7; instant claims 1-2 and 4-6). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30). In addition to polyethylene, the outer layer is also envisioned as polyethylene terephthalate amongst a small set of specifically named options (see paragraph 68; instant claim 3). The pouch is filled with a desired solution then sealed, the oxygen content of the headspace is reduced to 10% via nitrogen purging, the pouch is autoclave sterilized, then the pouch is subsequently sealed in a secondary container with an oxygen scavenger and a head space oxygen content of no more than 2% via nitrogen purging (see paragraph 123-124; instant claims 1 and 6). The result is an oxygen level in the contained solution of less than 1 ppm (see figures 6 and 7). The drug solution to employ in the pouch is not particularly limited and the pouch is recommended for drugs that are readily oxidized (see paragraph 84). Pemetrexed is not explicitly taught as the drug.

Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the oxidation sensitive pemetrexed composition of Khattar et al. as the drug solution employed in the exemplified container of Tateishi et al. This choice would have been obvious because this composition contains an oxidation sensitive drug as is envisioned for the drug solutions of Tateishi et al. Beyond its absence as a recited component of the exemplified multilayered bag of Tateishi et al., the explicit exclusion of polyamide from the infusion bag would also have been obvious in light of Sarbach et al. and Jenke et al. who discuss the deleterious effects it can have on a contained infusion fluid. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, the pemetrexed containing pouch of Tateishi et al. has all the instantly claimed components in the instantly claimed configuration and at the instantly claimed proportions, therefore the claimed functionality .

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. as applied to claims 1-6 above, and further in view of Yang et al. (previously cited).
Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. render the limitations of instant claims 1-6 obvious, but do not explicitly detail that their ethylene-vinyl alcohol copolymer intermediate layer has oxygen scavenging abilities.
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2; instant claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ethylene vinyl alcohol copolymer of Yang et al. for the ethylene vinyl alcohol copolymer in the intermediate layer of Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. This modification would have been obvious because Tateishi et al. seek to reduce the ability of oxygen to reach the solution contained within their multilayered package and an added mechanism of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. or over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Yang et al. as applied to claims 1-6 above, and further in view of Hashimoto et al. (WO 2015/145911 - US PGPub No. 2017/0007538 relied upon as English equivalent).
Tateishi et al. in view of Khattar et al., Sarbach et al., and Jenke et al. and Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Yang et al. render obvious most of the limitations of instant claim 8, where a pemetrexed composition that meets the instant claim limitations is in a pouch with an ethylene terephthalate outer layer, polyethylene vinyl alcohol copolymer intermediate layer and polyethylene inner layer that has been autoclaved in the absence of a secondary package. The outer layer is not explicitly recited to be high density polyethylene.
Hashimoto et al. teach that aqueous pemetrexed solutions benefit from packaging in films that have oxygen barrier properties (see abstract and paragraph 116-117). High density polyethylene films are one of the named varieties for this purpose (see paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select high density polyethylene as the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. or Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. as applied to claim 8 above, and further in view of Busolli et al. (US PGPub No. 2008/0139810).
Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. and Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. render obvious the limitations of instant claim 8. The pemetrexed composition of Khattar et al. is produced as a pemetrexed disodium solution from a pemetrexed diacid starting material, sodium hydroxide, hydrochloride acid for pH adjustment, and water (see example 1). The presence of sodium chloride is not detailed.
Busolli et al. teach the production of a pemetrexed disodium from pemetrexed diacid that is useful for reconstitution into a liquid preparation without purification (see abstract and paragraphs 32-33 and 35). Here a pemetrexed diacid or diacid salt is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the pemetrexed solution of Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. or Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. from a pemetrexed diacid hydrochloride salt as taught by Busolli et al. This modification would have been obvious because both the pemetrexed diacid and pemetrexed diacid salt starting compounds are known as alternatives to one another for generating the desired pemetrexed disodium via the same fundamental reaction path. The modification is obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The result would be packaging of Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., and Hashimoto et al. or Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., and Hashimoto et al. containing an autoclaved pemetrexed solution consisting of pemetrexed disodium, sodium chloride, water, sodium hydroxide, and hydrochloride acid if necessary for pH. Therefore claim 9 is obvious over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Hashimoto et al., and Busolli et al. and over Tateishi et al. in view of Khattar et al., Sarbach et al., Jenke et al., Yang et al., Hashimoto et al., and Busolli et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,869,867 in view of Khattar et al., Nakamura et al., Yang et al., Sarbach et al., and Jenke et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution 
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6).
Nakamura et al. teach vials and infusion bags as alternative medical containers that are known to be composed of resins (see paragraph 2). They further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer of low density polyethylene, and an outermost layer composed of high density polyethylene (see paragraph 21). The bag is intended for high pressure steam sterilization in the absence of a secondary package (see paragraph 20). An additional layer that is between the innermost layer and the intermediate layer is envisioned as a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive 
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a modified version of the bag of Nakamura et al. as the flexible container of the patented claims, where the ethylene vinyl alcohol copolymer of Yang et al. is employed as an ethylene vinyl alcohol copolymer gas barrier layer intermediate layer, the innermost layer is a cyclic polyolefin, an additional intermediate layer of low density polyethylene, an outermost layer composed of high density polyethylene, and no polyamide. Since Khattar et al. detail that pemetrexed is oxidation sensitive, the gas barrier oxygen scavenging layer containing modified bag of Nakamura et al. would have been desirable to employ. Moist heat (autoclaving) sterilization as envisioned by the patented claims would then follow. Avoidance of polyamides would have been obvious in light of Sarbach et al. and Jenke et al. who point to the recognized deleterious effect it can have when in a layered infusion bag that is subjected to heat sterilization. While this modified version of the patented product would include a secondary package during autoclaving, there is no indication that its presence changes the multilayered bag and pemetrexed composition that it holds. The limitation concerning the secondary packaging is a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 
The cited references are silent in regard to polyamide particles in the pemetrexed solution upon autoclaving. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The occurrence or absence of particles in the solution as a consequence of autoclaving appears to be such an advantage of the combination of claimed components. Based upon the teachings of Sarbach et al. and Jenke et al. The modified patented claims render obvious the claimed components in the claimed configuration and recognized the same problem arising from the polyamide in packaging as the applicant, thus the properties of instant claim 5 in the form of the absence of particles of polyamide 11 dimers and polyamide 11 trimers, immediately upon autoclaving, would 

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, and 17-18 of copending Application No. 16/952565 (reference application) in view of Khattar et al., Nakamura et al., Yang et al., Sarbach et al., and Jenke et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution of pemetrexed. An antioxidant is not a recited component. The copending composition is packaged in a flexible container/bag such that the liquid and container headspace contain an inert gas to reduce the oxygen level. The dosage form is recited to be subjected to autoclaving (called moist heat sterilization). Particular impurities total 0.5 wt%. The concentration of pemetrexed in the solution of the patented claims is 0.7 to 21 mg/ml which overlaps with the instant range, thereby rendering it obvious (see MPEP 2144.05). An infusion bag as instantly claimed is not taught for the composition.
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by 
Nakamura et al. teach vials and infusion bags as alternative medical containers that are known to be composed of resins (see paragraph 2). They further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer of low density polyethylene, and an outermost layer composed of high density polyethylene (see paragraph 21). The bag is intended for high pressure steam sterilization in the absence of a secondary package (see paragraph 20). An additional layer that is between the innermost layer and the intermediate layer is envisioned as a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer (see paragraph 74). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30).
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a modified version of the bag of Nakamura et al. as the flexible container of the copending claims, where the ethylene vinyl alcohol copolymer of Yang et al. is employed as an ethylene vinyl alcohol copolymer gas barrier layer intermediate layer, the innermost layer is a cyclic polyolefin, an additional intermediate layer of low density polyethylene, an outermost layer composed of high density polyethylene, and no polyamide. Since Khattar et al. detail that pemetrexed is oxidation sensitive, the gas barrier oxygen scavenging layer containing modified bag of Nakamura et al. would have been desirable to employ. Moist heat (autoclaving) sterilization as envisioned by the copending claims would then follow. Avoidance of polyamides would have been obvious in light of Sarbach et al. and Jenke et al. who 
The cited references are silent in regard to polyamide particles in the pemetrexed solution upon autoclaving. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The occurrence or absence of particles in the solution as a consequence of autoclaving appears to be such an advantage of the combination of claimed components. Based upon the teachings of Sarbach et al. and Jenke et al. The modified copending claims render obvious the claimed components in the claimed configuration and recognized the same problem arising from the polyamide in packaging as the applicant, thus the properties of instant claim 5 in the form of the absence of particles of polyamide 11 dimers and polyamide 11 trimers, immediately upon autoclaving, would follow and do not amount to a patentable distinction. Therefore claims 1-6 are obvious claims 1-2, 11, and 17-18 of copending Application No. 16/952565 in view of Khattar et al., Nakamura et al., Yang et al., Sarbach et al., and Jenke et al. 

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, and 17-18 of copending Application No. 16/952565 (reference application) in view of Nakamura et al., Sarbach et al., and Jenke et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution of pemetrexed. An antioxidant is not a recited component. The copending composition is packaged in a flexible container/bag such that the liquid and container headspace contain an inert gas to reduce the oxygen level. The dosage form is recited to be 
Nakamura et al. teach vials and infusion bags as alternative medical containers that are known to be composed of resins (see paragraph 2). The further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer of low density polyethylene, and an outermost layer composed of high density polyethylene (see paragraph 21). The bag is intended for high pressure steam sterilization (see paragraph 20). An additional layer that is between the innermost layer and the intermediate layer is envisioned as a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer (see paragraph 74). Ethylene vinyl alcohol copolymer and ethylene-vinyl acetate copolymer are instantly disclosed as oxygen scavenging polymers (see specification page 13 lines 29-30).
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the oxidation sensitive composition of the copending claims in an infusion bag of Nakamura et al. where the headspace gas and solution gas composition of the copending claims are applied. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of infusion bag for generic flexible container). Further, the inclusion of a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer as taught by Nakamura et al. would follow based upon their suggestion to do so. The explicit exclusion of polyamide from the infusion bag would also have been obvious in 


Declaration
The declaration under 37 CFR 1.132 filed October 26, 2021 is not relevant to the rejections of record which do not rely upon Kumar et al. The amendment to the claims makes the previous rejection over Kumar et al. in view of others no longer applicable. There have been no prior rejections of the current claim scope and particularly of a product that is autoclaved in the absence of a secondary packaging. 
New grounds of rejection that do not rely upon Kumar et al. have been applied to the new claim scope. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn. New grounds of rejection are detailed over the new claim scope. Some previously cited 
The applicant argues that Khattar et al. exemplify a 25 mg/ml pemetrexed concentration in their composition which is higher than that instantly claimed. A prior art reference is not limited to the examples it teaches, but is instead considered for all that it teaches. Khattar et al. explicitly delineate a range of pemetrexed concentrations for their composition in the discussion of their invention and in their claims. Khattar at et al. also explicitly state that their example in no way should be construed to limited the scope of their invention. Thus they clearly envisage more embodiments than their single example.  
The applicant also argues that Sarbach et al. do not assess the occurrence of polyamide contaminants in a pemetrexed solution packaged in a polyamide containing bag and autoclaved. While true, their teachings were cited to highlight the fact that the artisan of ordinary skill knew polyamide contaminants were a possibility when employing polyamide polymer layers in an infusion bag that is to be autoclaved with a contained solution. Since it is known to be an issue for at least some solutions, there is good reason to avoid polyamide in the absence of a clear indication that the issue would not reappear for a pemetrexed solution.
The applicant also argues that the results detailed by Jenke et al. contradict those instantly obtained because Jenke et al. saw no difference in polyamide contaminants arising from Nylon 6 due to autoclave temperature as compared to room temperature. The applicant has provided no analysis of polyamide appearance in the pemetrexed solution as a consequence of different temperature exposures. Regardless 
The applicant additionally argues that Tateishi et al. suggest the use of polyamide films for their heat resistance in infusion bags. This material is listed as an option for their bag; however, when an example is made and tested, polyamides were not included, but instead were used to demonstrate the performance of an infusion bag that was not of their invention. Further, they teach the inclusion of polyamide only if its presence does not affect the contained drug solution (see paragraph 58).
The applicant argues about the comparative storage stability across an embodiment of the invention and embodiments outside the invention. There are no claims drawn to storage stability, the comparative embodiments were not assessed during storage, and the stored embodiment of the claimed invention was supplemented with a secondary package during the storage period. Therefore this argument is not relevant to instant claims. There is a difference in performance immediately after autoclaving when comparing the instant embodiments and the comparative embodiments; however the applicant has not provided the expected outcome based upon the differences amongst the embodiments. As a result, the outcome that was obtained cannot be deemed unexpected when there was no initial performance expectation. It appears that the inventive product has a reduced oxygen atmosphere and an oxygen scavenger in its bag while the comparative products have reduced 
 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615